ATTACHMENT FOR CURRENT FILING OF N-SAR SUB-ITEM 77C At a Special Meeting of the security holders of John Hancock Variable Insurance Trust (the “Trust”) held April 15, 2011, shareholders of Large Cap Value Trust (the "Acquired Fund"), were asked to consider and approve a proposed Agreement and Plan of Reorganization (the "Plan") providing for the combination of the Acquired Fund into the corresponding JHVIT fund listed below: Acquired Funds Corresponding Acquiring Funds Large Cap Value Trust Equity-Income Trust To approve an Agreement and Plan of Reorganization providing for the combination of the Large Cap Value Trust into the Equity-Income Trust. For 9,939,460.326 Against 394,790.601 Abstain 767,177.332
